Citation Nr: 0200512	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  98-14 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses in the amount of $9,990.00 incurred 
on August 29, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1966 to March 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 determination by the 
Medical Administration Service (MAS) of the Department of 
Veterans Affairs (VA) Medical Center in San Francisco, 
California, which denied entitlement to payment or 
reimbursement for private medical services rendered at the 
University of California-San Francisco Medical Center (UCSF) 
on August 29, 1996.

The veteran requested a hearing before the Board.  The 
requested Travel Board hearing was conducted in October 2001 
by the undersigned Board member.

The veteran submitted an additional item of written evidence 
at his October 2001 Travel Board hearing.  This record has 
not been reviewed by the RO.  The veteran submitted a written 
waiver of the right to review of that evidence by the agency 
of local jurisdiction.  The waiver is valid, and the Board 
may proceed with appellate review, including consideration of 
this evidence.  38 C.F.R. § 20.1304(c) (2001).


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
prostate cancer, effective November 7, 1996.

2.  The November 7, 1996, effective date for the grant of 
service connection for the veteran's prostate cancer is the 
earliest effective date available, by law, as the 
liberalizing provision authorizing that grant of service 
connection was not effective prior to November 7, 1996.

3.  The medical services for which the veteran seeks 
reimbursement or payment were incurred prior to November 7, 
1996, when the veteran's award of service connection for 
prostate cancer was not yet in effect.  

CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
private medical services provided to the veteran on August 
29, 1996, have not been met.  38 U.S.C.A. §§ 1703, 1710, 
1728, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 17.52, 
17.54, 17.120, 17.126 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to payment or 
reimbursement of $9,990.00 in medical expenses incurred for 
the cost of medical treatment for prostate cancer.  The 
medical care at issue was rendered at UCSF on August 29, 
1996.  

The essential facts in this case are established by the 
record and are not in dispute.  The veteran sought medical 
care in 1995 for urinary tract complaints.  In January 1996, 
during VA outpatient urology examination, a firm area on the 
right side of the prostate was identified.  A biopsy revealed 
carcinoma of the prostate.  

In March 1996, the VA Tumor Board provided recommendations 
and authorized private examination by a radiation therapy 
specialist at UCSF.  By a letter provided in late March 1996, 
the veteran was notified that he had been approved for 
radiation therapy at Mt. Zion/UCSF, and that VA had scheduled 
an initial appointment for him at UCSF in early April 1996.  
The veteran was directed to schedule an appointment at the VA 
Urology Clinic about two months after completing radiation 
therapy at UCSF.  

Following initial evaluation at UCSF and discussion with the 
physician to whom he had been referred, the veteran, who at 
that time was not yet 50 years old, determined that he would 
have a better chance of retaining his potency if the prostate 
cancer was treated with radiation seed implants (interstitial 
irradiation) rather than surgery and/or radiation therapy.  

VA clinical records reflect that the veteran discussed his 
desire for interstitial irradiation with his VA physician.  
The physician noted that the veteran refused standard 
radiation treatment or radical prostatectomy, and noted that 
the veteran planned to arrange on his own for the seed 
implants.  The veteran underwent interstitial radiation 
implant treatment at UCSF on August 29, 1996. 

On August 6, 1996, a proposal to amend 38 C.F.R. §§ 3.307 and 
3.309 to establish presumptive service connection for 
prostate cancer based on exposure to herbicides was 
published.  61 Fed. Reg. 41,368-71.  On November 3, 1996, the 
veteran, who had served in Vietnam, submitted a claim of 
entitlement to service connection for prostate cancer.  On 
November 7, 1996, the proposed amendment to 38 C.F.R. 
§§ 3.307 and 3.309 establishing presumptive service 
connection for prostate cancer for veterans exposed to 
herbicides became effective.  61 Fed. Reg. 57,586-89.  

By a rating decision issued in August 1997, the veteran was 
awarded service connection for prostate cancer; by a February 
2001 rating decision, the effective date of the grant of 
service connection for prostate cancer was corrected to 
November 7, 1996.  VA regulations provide that when 
compensation is awarded or increased pursuant to a 
liberalizing law or a liberalizing VA issue, the effective 
date for the grant of service connection or the increased 
award shall be fixed in accordance with the facts, but shall 
not be earlier than the effective date of the act or 
administrative issue.  38 U.S.C.A. § 5112(b)(6) (West 1991); 
38 C.F.R. § 3.114 (2001).  In this case, the liberalizing 
regulation became effective on November 7, 1996.  Therefore, 
as a matter of law, the veteran's prostate cancer may not be 
considered service-connected, for purposes of any veterans' 
benefit, including entitlement to payment or reimbursement of 
an unauthorized private medical expense, prior to November 7, 
1996.

Before reviewing the laws and regulations applicable to the 
veteran's claim for reimbursement of his August 29, 1996 
medical expenses at UCSF, the Board notes that in November 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
became law.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  See 38 U.S.C. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
MAS decisions, statement of the case (SOC), and the veteran's 
testimony satisfy the notice requirements of 38 U.S.C.A. 
§ 5103.  Specifically, the Board notes that, although the SOC 
did not discuss the effective date of the veteran's grant of 
service connection for prostate cancer, that effective date 
is controlled by statute and regulation.  Further 
notification to the veteran of the laws and regulations 
controlling the effective date would not be of benefit.  No 
further notification to the veteran of evidence required to 
substantiate his claim is required.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  As noted 
above, there is no controversy regarding the basic facts 
underlying the claim.  As discussed below, the outcome of 
this claim is controlled by the application of the 
controlling laws and regulations to these uncontroverted 
facts.  No additional facts could change the applicable laws 
and regulations.  Therefore, there is no further duty to 
assist the veteran in obtaining evidence to support his 
claim.  VA has done everything reasonably possible to assist 
the veteran, and no further action is necessary to meet the 
requirements of the VCAA or the applicable regulatory changes 
published to implement that statute.

Applicable law provides that VA is authorized to assume 
financial responsibility for medical expenses incurred by 
veterans at private facilities under certain circumstances.  
Under 38 U.S.C.A. § 1728(a), a veteran who is entitled to VA 
hospital care or medical services may be reimbursed for the 
reasonable value of such services provided by a non-VA 
facility, or the non-VA facility may be directly paid by VA, 
if three conditions are met.  The care or services must be 
(1) rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, (2) for an 
adjudicated service-connected disability, or for a non-
service-connected disability associated with or aggravating 
an adjudicated service-connected disability, or for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability, and 
(3) must be rendered under circumstances where VA or other 
Federal facilities were not feasibly available.  38 U.S.C.A. 
§ 1728(a)(1)-(3); 38 C.F.R. § 17.120 (2001).  The Board notes 
in particular that each of these three criteria must be met 
in order to establish entitlement to reimbursement or payment 
of medical expenses under 38 U.S.C.A. § 1728.  Id.; Zimick v. 
West, 11 Vet. App. 45, 49 (1998).  

The veteran received VA outpatient medical treatment for his 
prostate cancer, both before the August 1996 private 
treatment at issue and subsequent to that treatment, even 
though he was not in receipt of service connection for any 
disability at that time.  Congress has provided a special 
rule authorizing eligibility for VA medical care for veterans 
exposed to herbicides, thus allowing VA to treat a herbicide-
exposed veteran even though service connection has not been 
granted for the disorder being treated.  38 U.S.C.A. 
§ 1710(e).  The veteran was receiving care under that 
provision, and the VAMC authorized specific private medical 
care for the veteran under that provision.  However, the VAMC 
did not authorize the private medical care the veteran 
underwent on August 29, 1996.  

The provisions of 38 U.S.C.A. § 1710(e) allow a VAMC to 
authorize medical care for a herbicide-exposed veteran, 
because of his service in Vietnam, but those provisions do 
not require a VAMC to contract for private medical care on 
behalf of a veteran who has been exposed to herbicides.  The 
United States Court of Veterans Appeals has reviewed the 
provisions of 38 U.S.C.A. §§ 1703 and 1710 which allow VA to 
contract for private care, and has determined that these 
provisions do not mandate that VA authorize private medical 
care such as that at issue.  See 38 U.S.C.A. § 1710(a)(3); 
Zimick, 11 Vet. App. at 50.  While VA "shall" furnish 
hospital care and medical services to a herbicide-exposed 
veteran, when VA cannot provide the care the veteran seeks at 
a VA facility, VA "may" contract with a private facility.  
Id.  The Court has interpreted the "shall" in the language of 
38 U.S.C.A. § 1710 ["The Secretary shall furnish . . ."  as 
"an announcement of direction and authority," but has stated 
that § 1710 contains neither a mechanism to enforce the 
"shall" command nor remedial or reimbursement provisions for 
its violation.  Malone v. Gober, 10 Vet. App. 539, 541 
(1997).  Thus, the veteran had no entitlement to medical care 
he requested.  Since the veteran is not entitled, as a matter 
of law, to the payment or reimbursement he seeks, the Board 
has no authority to require that the VAMC pay or reimburse 
the veteran, even though the veteran was eligible to receive 
that care at the VAMC if the treatment he sought had been 
available at the VAMC at that time.  The evidence of record 
reflects that the VAMC now provides the type of treatment for 
which the veteran incurred private medical expenses on August 
29, 1996.  However, that fact does not entitle the veteran to 
reimbursement or payment for the expenses. 

The Board notes that the RO did not specifically inform the 
veteran that he was not entitled to payment or reimbursement 
of the medical expenses at issue because the effective date 
of the grant of service connection for the disability treated 
was after the date on which the expenses were incurred.  
Instead, the RO informed the veteran that payment or 
reimbursement was not authorized because the veteran elected 
to obtain a specific type of medical treatment other than 
treatment which was authorized by or are available through 
VA.  However, the Board has determined that the veteran's 
claim may not be granted, even if the Board decided the 
question of unavailability of VA treatment in the veteran's 
favor. 

Where the Board decides a claim on a different legal basis 
than the RO used and of which the veteran was not informed, 
that claim is remanded if there is potential prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  However, in this case, a remand would not benefit 
the veteran, as there is no additional evidence or argument 
the veteran could obtain or present which would change the 
outcome of the claim.  As a matter of law, November 7, 1996 
is the earliest effect date available for the grant of 
service connection in this case.  

The regulations allowing a grant of service connection for 
prostate cancer were effective on November 7, 1996, and there 
is no statutory or regulatory provision which allows 
assignment of an effective date for a grant of service 
connection for prostate cancer which is prior to the 
effective date of the regulation which authorized that grant 
of service connection.  Therefore, the veteran is not 
prejudiced by lack of notice to him that his claim is without 
entitlement under the law, because, as noted above, there are 
no circumstances under which notice would allow the veteran 
to develop or submit evidence which could change the outcome.  

As discussed, all of the criteria required by law must be met 
in order to entitle the veteran to payment or reimbursement 
under 38 U.S.C.A. § 1728.  By operation of law. the veteran 
cannot meet all of the criteria.  The veteran has no legal 
entitlement to payment or reimburse under any other 
provision, to include 38 U.S.C.A. §§ 1703 or 1710.  The Court 
has found that in a case where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The legal criteria, not the 
facts, are dispositive of the issue.



ORDER

Entitlement to payment or reimbursement of unauthorized 
private medical expenses in the amount of $9,990.00 incurred 
on August 29, 1996 is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

